MoRRis:
This proceeding is for the redetermination of a deficiency of $46.15 in estate tax. The Commissioner valued two lots included in the estate at $20,000 gross, while the petitioner is contending for a valuation of $14,000.
FINDINGS OF FACT.
Charles Scotto Wilson died in Florence, Italy, on April 1,1922, his wife, Fannie L. Wilson, being appointed the executrix of his estate. At the date of his death he was a resident of Los Angeles County, California.
Included in the estate were two lots, encumbered by a mortgage, the amount thereof with interest thereon accrued to the date of decedent’s death being $3,738.85, described as lots 2 and 3, Block K, of the Palisades, located in Santa Monica, Los Angeles County, Calif. The lots were bought six or seven years prior to decedent’s death for $9,000. They lay side by side and were each 108 feet in width by 207 feet in depth.
About two years prior to his death the decedent attempted to dispose of the lots for approximately $12,000 but was unable to secure any offers to purchase. Prior to 1922 there was very little activity in real estate in Santa Monica, but shortly after the death of decedent property values increased phenominally. On August 20, 1922, slightly more than four and one-half months after the death of decedent, his wife accepted an offer to purchase the lots for $16,000. The contract was abandoned because the will had not been probated and because of advice of her counsel not to sell. In September, 1922, William Campbell and Charles A. Tegner, real estate *616men with years of experience, made a proposition to Mrs. Wilson for their clients to purchase the lots for $16,000. Campbell was unable to make this sale because, as he expressed it, “ Mrs. Wilson couldn’t deliver the goods as the saying is, as the matter was in probate, I think, so that everything didn’t go through.”
Thereafter, in April, 1923, the lots were sold for $26,000 to the same parties who made the offer to buy in September, 1922. Mrs. Wilson secured an order from the court allowing the sale. In October, 1923, the purchaser sold the lots for $55,000.
The value of the lots, free of encumbrance, on April 1, 1922, was $14,000.

Judgment will he entered on 15 days’ notice, under Rule 50.